DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Specification
The title of the invention is not in English.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481). Kurata teaches a melt tank for the production of a glass melt from at least one solid starting material, the melt tank comprising an inlet opening for a supply of at least one solid starting material (near 23), an outlet opening (near 37) for an outflow of a molten glass, the melt tank being configured in such a way that the glass melt flows in a direction of flow from the inlet opening to the outlet opening during the melt process (col. 10 line 65, col. 12 lines 7-10, 50-54, figures 1, 3). Kurata further teaches the melt tank comprises a floor that forms the bottom of the melt tank, at least two side walls that adjoin the floor and a roof that is connected to the side walls and that limits the melt tank at a top (figures 1-4, col. 10 lines 11-23). Kurata also teaches the melt tank includes a melting segment (1) and refining segment (2), the glass melt first passing through the melting segment and subsequently through the refining segment when flowing in the direction of flow (col. 12 lines 31-33). Kurata additionally teaches the glass melt having a first bath depth in the melting segment (around 3), a second bath depth in the refining segment (around 9), a threshold (17) running transverse to the direction of flow being situated in the floor of the melt tank in a transition area of the melt tank between the melting segment and the refining segment, a third bath depth over the threshold (around 17) being smaller than the first bath depth and smaller than the second bath depth, wherein the threshold forms a highest raised part in the floor of the melting tank with a smallest bath depth (figures 1-4, col. 10 lines 20-35). 
Furthermore, Kurata teaches the melt tank is configured to employ a first heat energy portion supplied by electrodes (21, 22, 23) extending into the glass melt and a second heat energy portion supplied by combustion of fossil fuel in a burner (19) situated in the side wall above the glass melt for the melting of the starting material of the glass melt (figures 1, 3 col. 10 lines 50-68). Kurata teaches only these two heat energies; thus, the total heat energy is made up of the first heat energy portion and the second heat energy portion. Although Kurata doesn’t specify the portion of the total heat energy made up by the first heat energy portion, the two heat energy sources could be arranged to operate according to a desired amount or relative ratio to each other, such as a first heat energy that comprises at least 30% of the total supplied heat energy. Like Kurata, Sheinkop also teaches a melt tank for the producing of a glass melt from a solid starting material, the melt tank comprising an inlet opening for the supply of the starting material, an outlet for the outflow of molten glass, a floor, at least two side walls, and a roof (col. 3 lines 10-21). Sheinkop also teaches the melt tank is configured such that the melting of the starting material is made possible from a first heat energy portion supplied by electrodes extending into the glass melt and a second heat energy portion supplied by burners (col. 3 lines 40-50 ). Sheinkop further teaches the majority of the heating of the molten glass mass occurs by the Joule effect from the electrodes (col. 3 lines 44-46). Since heat energy is supplied (from the first and second portions) for the sole purpose of heating the molten glass, it is interpreted that first heat energy portion comprises at least 30% of the total supplied heat energy, since the majority of the heating of the molten glass is performed by the electrodes. This is further supported in Table 1. Sheinkop teaches in example 2, the amount of electric energy (first portion) is 526KW/Ton of glass and the amount of fossil fuel (oil) is 16.6 gal/Ton of glass. Given the amount of energy a gal of #6 oil provides is about 152400 Btu, 16.6 gallons provides for 741 KW/Ton of glass. The proportion of the first heat energy portion is calculated to be 41.5% of the total energy (526kW/(741 KW+526 KW)). Sheinkop teaches employing electrodes for providing the majority of the total supplied heat energy allows for improved heat utilization efficiency in melting and refining glass (col. 2 lines 3-7, 53-55). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invent to configured the melting tank of Kurata with a similar arrangement of employing electrodes such that the first heat energy portion comprises at least 30%, such as 41%, of the total supplied heat energy for the melting of the starting material, as it allows for improved heat utilization efficiency in melting tanks, as taught by Sheinkop.
Kurata teaches employing electrodes (col. 10 lines 59-60), but does not suggest a row of electrodes running transverse the direction of flow and situated on the threshold. Like Kurata, Sorg teaches a melt tank comprising an inlet for supplying glass raw materials, and an outlet for the outflow of molten glass (figure 1, col. 5 lines 15-20). Sorg also teaches the melt tank comprises a melting area (2) and refining area (4), wherein glass flows from the melting area to the refining area in a direction of flow (col. 5 lines 15-20). Sorg further teaches a threshold comprising step 17 and bank 19 running transverse to the direction of flow and being situation in the floor of the melt tank in a transition area between the melting area and the refining area (col. 5 lines 52-54, 67, col. 6 lines 1-2, figures 2, 4-6). Sorg teaches the melting tank is configured to employ a first heat energy portion supplied by electrodes extending into the glass melt and a second heat energy portion supplied by combustion fuel burners situated in the side wall of melt tank above the glass melt for the melting of the glass raw materials (col. 5 lines 35-38, 46-50).  Sorg also teaches a row of electrodes, comprising a multiplicity of electrodes (18), running transverse to the direction of flow and situated in the floor of the melt tank on the threshold (col. 5 lines 52-54, col. 6 lines 25-28).  Sorg teaches the electrodes on the threshold allows for a return flow of glass melt back to the charging end to ensure no unmelted raw materials reaches the refining area (col. 6 lines 38-48).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for electrodes on the threshold of Kurata so as to provide a return flow of the glass melt to ensure complete melting of glass raw materials, as taught by Sorg.
Regarding claim 3, Kurata teaches the height of threshold is two-thirds of the depth of the melting area (col. 11 lines 39-40) and the melting area has a depth of 550mm-900mm (col. 11 lines 17-20). This provides for height in the range of 366mm-600mm, which provides for a third depth in the range of approximately 184-534mm; thus, overlapping with the claimed range of 200mm-1000mm. 
Regarding claims 4 and 17, Kurata teaches a preferred first depth in the melting segment is in the range of 450-1000mm (col. 7 lines 24-26) and the second depth in the refining segment is in the range of 700-1100 mm (col. 7 lines 48-49), which overlaps with claimed range of 700-2800mm. Kurata also recognizes that conventional melting tanks are deeper, 1200mm-1500mm (col. 7 lines 26-28), which overlaps with 1400mm-2000mm (claim 17). Although Kurata teaches a preferred range for the melting segment to conserve heat loss, it would have been obvious to one of ordinary skill in the art at time of the invention to have recognized other melt tanks, such as one having a melting depth of 1200mm-1500mm, are conventional and would also benefit from the addition of features such as a threshold and deeper refining areas to ensure proper recirculation of the glass melt in the melting areas, as taught by Kurata (col. 8 lines 1-10).
Regarding claim 5, it would appear the electrodes on the threshold are rod electrodes (figures 14, 6-7 of Sorg). 
Regarding claims 7 and 18, Sorg teaches using a multiplicity of burners (11/11a) situated in a side wall running in the direction of flow, over the melting area 10 as well as above the threshold, immediately upstream of the refining area 19 (figure 1). Also seen in figure 1, there are no burners above refining area 19. Sorg teaches the burner provides hot waste gases for the melting of raw material (col. 5 lines 45-49).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for burners exclusively in the melting segment because it is this segment that the raw material forms a blanket over the molten glass, which would require direct heating so as to melt the raw materials, as the burner would do from above. 
Regarding claims 9, 11 and 19, Kurata (20/21 figures 1-4) and Sorg (14 figure 1) teach electrodes extending into the glass melt, wherein the electrodes are placed along the wall in the direction of flow, but doesn’t specify electrodes placed on the floor of the melting segment. Sheinkop teaches an alternative embodiment wherein electrodes are situated in the melting segment in the floor of the melt tank, forming rows of electrodes including a multiplicity of electrodes, running in the direction of flow as well as transverse to the direction of flow (figures 1-3, col. 3 lines 46-48). As can be seen in figures 2 and 3, the electrodes can span the width of the floor when supplied through the floor (as opposed to the wall of the melt tank).  Sheinkop teaches this arrangement of electrodes allows for establishment of a plurality of thermal zones within the furnace (col. 3 lines 59-63), which helps reduce the hazard of hot or cold spots in the molten glass (col. 2 lines 30-34). Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to have provided for rows of electrodes situated in the melting segment of the floor of the melt tank before the threshold as a known alternative to electrodes extending from walls, as it allows for placement of a multiplicity of electrodes on the floor of the melt tank to help reduce hot or cold spots in the molten glass. In further regards to claim 11, the electrodes placed in the melting segment are considered placed before the threshold in the direction of flow.
Regarding claim 10, Sorg further teaches radiation walls (7, 8) extending from the roof of the melt tank in the melting segment and the transition area (figure 1, col. 5 lines 25-30). Such radiation screens help direct the hot gases from the burners to the blanket of glass raw material. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for radiation screens to help direct hot gases to the blanket of raw material.
Claims 1, 5, 7, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lythgoe (4,764,198) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481). Lythgoe teaches a melt tank for the production of a glass melt from at least one solid starting material, the melt tank comprising an inlet opening for a supply of at least one solid starting material (17), an outlet opening (15) for an outflow of a molten glass, the melt tank being configured in such a way that the glass melt flows in a direction of flow from the inlet opening to the outlet opening during the melt process (col. 6 lines 10-15, 27-30, figures 1-2, 5-6). Lythgoe further teaches the melt tank comprises a floor that forms the bottom of the melt tank, at least two side walls that adjoin the floor and a roof that is connected to the side walls and that limits the melt tank at a top (figures 1-6).  Lythgoe also teaches the melt tank includes a melting segment (12) and refining segment (13), the glass melt first passing through the melting segment and subsequently through the refining segment when flowing in the direction of flow (col. 6 lines 27-30, 61-64). Lythgoe additionally teaches the glass melt having a first bath depth in the melting segment (around 12), a second bath depth in the refining segment (around 13), a threshold (25) running transverse to the direction of flow being situated in the floor of the melt tank in a transition area of the melt tank between the melting segment and the refining segment, a third bath depth over the threshold (above 25) being smaller than the first bath depth and smaller than the second bath depth, wherein the threshold forms a highest raised part in the floor of the melting tank with a smallest bath depth (figure 6, col. 8 lines 59-69, col. 9 lines 1-3). Also seen in figures 1 and 6 is a roof, wherein all of the roof (on top of melting segment 12 and refining segment 13) is configured such that a lower surface of the roof, including a section of the roof comprising at least the melting segment to a beginning of the threshold section, is distanced from the glass melt surface. 
Furthermore, Lythgoe teaches the melt tank is configured to employ a first heat energy portion supplied by electrodes (21) extending into the glass melt and a second heat energy portion supplied by combustion of fossil fuel in a burner (22) situated in the side wall above the glass melt for the melting of the starting material of the glass melt (figures 1-2, 5-6 col. 6 lines 21-25). Lythgoe teaches only these two heat energies; thus, the total heat energy is made up of the first heat energy portion and the second heat energy portion. Lythgoe further suggests a substantial part of the heat input is provided for by the first heat energy portion, the electrodes (col. 8 lines 37-41). Thus, it is suggested that the first heat energy comprises at least 30% of the total supplied heat energy. Like Lythgoe, Sheinkop also teaches a melt tank for the producing of a glass melt from a solid starting material, the melt tank comprising an inlet opening for the supply of the starting material, an outlet for the outflow of molten glass, a floor, at least two side walls, and a roof (col. 3 lines 10-21). Sheinkop also teaches the melt tank is configured such that the melting of the starting material is made possible from a first heat energy portion supplied by electrodes extending into the glass melt and a second heat energy portion supplied by burners (col. 3 lines 40-50 ). Sheinkop further teaches the majority of the heating of the molten glass mass occurs by the Joule effect from the electrodes (col. 3 lines 44-46). Since heat energy is supplied (from the first and second portions) for the sole purpose of heating the molten glass, it is interpreted that first heat energy portion comprises at least 30% of the total supplied heat energy, since the majority of the heating of the molten glass is performed by the electrodes. This is further supported in Table 1. Sheinkop teaches in example 2, the amount of electric energy (first portion) is 526KW/Ton of glass and the amount of fossil fuel (oil) is 16.6 gal/Ton of glass. Given the amount of energy a gal of #6 oil provides is about 152400 Btu, 16.6 gallons provides for 741 KW/Ton of glass. The proportion of the first heat energy portion is calculated to be 41.5% of the total energy (526kW/(741 KW+526 KW)). Sheinkop teaches employing electrodes for providing the majority of the total supplied heat energy allows for improved heat utilization efficiency in melting and refining glass (col. 2 lines 3-7, 53-55). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invent to configured the melting tank of Lythgoe with a similar arrangement of employing electrodes such that the first heat energy portion comprises at least 30%, such as 41%, of the total supplied heat energy for the melting of the starting material, as it allows for improved heat utilization efficiency in melting tanks, as taught by Sheinkop.
Lythgoe teaches employing electrodes arranged in rows, such that a row of electrodes are running transverse the direction of flow (see 21 in figure 2, col. 6 lines 21-23). However, Lythgoe does not suggest a row of electrodes situated on the threshold. Like Lythgoe, Sorg teaches a melt tank comprising an inlet for supplying glass raw materials, and an outlet for the outflow of molten glass (figure 1, col. 5 lines 15-20). Sorg also teaches the melt tank comprises a melting area (2) and refining area (4), wherein glass flows from the melting area to the refining area in a direction of flow (col. 5 lines 15-20). Sorg further teaches a threshold comprising step 17 and bank 19 running transverse to the direction of flow and being situation in the floor of the melt tank in a transition area between the melting area and the refining area (col. 5 lines 52-54, 67, col. 6 lines 1-2, figures 2, 4-6). Sorg teaches the melting tank is configured to employ a first heat energy portion supplied by electrodes extending into the glass melt and a second heat energy portion supplied by combustion fuel burners situated in the side wall of melt tank above the glass melt for the melting of the glass raw materials (col. 5 lines 35-38, 46-50).  Sorg also teaches a row of electrodes, comprising a multiplicity of electrodes (18), running transverse to the direction of flow and situated in the floor of the melt tank on the threshold (col. 5 lines 52-54, col. 6 lines 25-28).  Sorg teaches the electrodes on the threshold allows for a return flow of glass melt back to the charging end to ensure no unmelted raw materials reaches the refining area (col. 6 lines 38-48).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for electrodes on the threshold of Lythgoe so as to provide a return flow of the glass melt to ensure complete melting of glass raw materials, as taught by Sorg.
Regarding claim 5, it would appear the electrodes on the threshold are rod electrodes (figures 14, 6-7 of Sorg). 
Regarding claims 7 and 18, Sorg teaches using a multiplicity of burners (11/11a) situated in a side wall running in the direction of flow, over the melting area 10 as well as above the threshold, immediately upstream of the refining area 19 (figure 1). Also seen in figure 1, there are no burners above refining area 19. Sorg teaches the burner provides hot waste gases for the melting of raw material (col. 5 lines 45-49).  
Regarding claims 9, 11, and 19, Lythgoe teaches a multiplicity of electrodes is situated in the melting segment in the floor of the melt tank, include at least one third row of electrodes (21 in figure 2). As can be seen in figure 2, a further row of electrodes is situated in the floor of the melt tank, before the threshold in the floor of the melt tank in the direction of flow of the glass melt, the further row of electrodes includes a multiplicity of electrodes and the further row of electrodes running transverse to the direction of flow. 
Regarding claim 10, Sorg further teaches radiation walls (7, 8) extending from the roof of the melt tank in the melting segment and the transition area (figure 1, col. 5 lines 25-30). Such radiation screens help direct the hot gases from the burners to the blanket of glass raw material. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for radiation screens to help direct hot gases to the blanket of raw material.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) or Lythgoe (4,764,198) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Knavish et al. (4,798,616). Sorg teaches using electrodes on a threshold that lies between two areas of a melt tank to provide an upward current to the glass melt (col. 5 lines 61-63, col. 6 lines 23-29). Knavish also teaches employing electrodes on a threshold that is situated between two areas of a molten glass tank, wherein the electrodes provide and upward current to the molten glass (figure 4, col. 4 lines 33-41 col. 6 lines 27-33), similarly to Sorg.  Like Sorg, Knavish teaches this provides for a return current to the charging end to ensure enough residence time for the glass melt (col. 6 lines 41-51). Knavish further teaches the electrodes are arranged two rows of electrodes running transverse the direction of flow and situated on a threshold, wherein the second row is located at a distance after the first row of electrodes in the direction of flow (figure 4, col. 4 lines 39-41). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention that more than one row of electrodes can be employed on a threshold to achieve the same effect of an upward current and return flow of the glass melt, to ensure the complete melting of the glass materials.
In further regards to claim 16, Knavish teaches different arrangement of the electrodes on the threshold can be employed to heat the molten glass to the desired peak temperature for refining and for achieving the desired circulation patterns (col. 4 lines 33-41). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried different distances between the two rows of electrodes on the threshold, such as 500-1000mm, as it is result effective variable for heat the molten glass to the desired peak temperature for refining and for achieving the desired circulation patterns.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) or Lythgoe (4,764,198) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Pieper et al. (6,085,551). Kurata, Lythgoe and Sorg don’t specify a length of the threshold. Pieper teaches a similar melt tank comprising a melting segment 14 and a refining segment 17. Pieper also teaches a threshold 16 running transverse to the direction of flow and being situation in the floor of the melt tank in a transition area between the melting area and the refining area (figures 1-5, col. 7 lines 22-28). Also similar to Sorg, Pieper further teaches placing a row of electrodes running transverse the direction of flow situated in the threshold (col. 7 line 67, col. 8 lines 1-2). Pieper also teaches the threshold has a length of 0.4-0.6 the length of the refining length (800-2000mm) in the direction of flow (col. 6 lines 5-6, 17-20). This provides for a length in the range of 320mm-1200mm, which overlaps with the claimed range of 700mm -3000mm. Pieper teaches this allows for successful separation of the melting segment and refining segment, so to ensure proper residence time is each segment is afforded (col. 4 lines 15-55). For this reason, it would have obvious to one of ordinary skill in the art at the time of the invention to have employed a threshold having a similar length, in the range of 320mm-1200mm in the apparatus of Kurata, Lythgoe, Sheinkop and Sorg.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) or Lythgoe (4,764,198) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Kuhn et al. (2012/0180531).  Kurata and Lythgoe don’t specify controlling a burner to account for heat loss from the tank. Kuhn teaches a melt tank comprising burners situated on a side wall of the melt tank and electrodes extending into the glass melt for the heating and melting of glass raw materials (figures 1, 3, 5, [0007], [0089], [0097]). Kuhn teaches the total heat energy supplied for melting the raw material comprises heat from the burners above and heat from the glass melt below ([0040]-[0042]). Kuhn also teaches accounting for heat loss from the melt tank walls in the heat balance ([0045]). Kuhn teaches a decrease in heat supply from below should be compensated for by heat supplied from the burners above by controlling the burners ([0067]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the step of controlling the burner so that the heat energy produced by burners compensates for a loss of heat energy that is emitted to an outside via the melt tank, as taught by Kuhn.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) or Lythgoe (4,764,198) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Lindig et al. (2012/0017643).  Sorg appears to suggest a conditioning zone (5) after refining (figure 1), but doesn’t specify a constriction region. Lindig teaches a melt tank comprising a melting segment (2), a refining segment (3) and a threshold (9) situated on the floor between the melting and refining segments ([0049], [0051], figures 1-2). Lindig further teaches a constriction region (4) after the melt tank, and a conditioning segment (5) and a cooling element situated in the constriction region (figures 1-2, 5 [0049], [0055]). The arrangement of a constricting region with cooling element and a conditioning segment provides for the cooling of the glass to a temperature suitable for forming and control the flow of glass into the conditioning segment. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a constriction region and conditioning segment so as to further cool the glass to a forming temperature and control the flow of the glass. Furthermore, although a channel is not specifically mentioned, Lindig teaches the glass exits the conditioning segment via an overflow ([0028]) and can be used to form flat glass ([0040]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a channel for guiding the overflow of molten glass to a forming apparatus for flat glass. 
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. Applicant argues Kurata teaches a temperature difference between the threshold 17 and outlet of the refiner that is quite small and the addition of electrodes at the threshold would result in little or no temperature difference. The Examiner agrees Kurata does teach a temperature of the glass at the threshold is 1370-1450°C and the temperature of the molten glass at the exit is 1450-1480°C. However, Kurata also teaches the glass right before the threshold is at a temperature of 1250-1300°C, and in order to increase the temperature of the glass to a temperature of 1370-1450°C at the threshold, heat needs to be applied. Adding electrodes at the threshold would provide for the added heat. Regarding the temperature difference, the electrodes can be operated to achieve the desired temperature of 1370-1450°C in the molten glass. Thus, the addition of electrodes at the threshold does not have to result in heating the molten glass even higher than 1450° and eliminating the temperature difference, as argued.
Applicant further argues Sheinkop restricts the used of electrodes to the melting area, in front of the wall, and teaches a lower temperature at the throat. In response, Sheinkop’s teaching of using electrodes in the melting area is not a teaching away from using additional electrodes at a threshold. Thus, it does not suggest that electrodes should be restricted to use just in the melting area. Sorg clearly teaches electrodes use in both the melting area and on the threshold. Regarding the lower temperature at the throat. This similarly lines up with Kurata who teaches the glass at the throat is cooler ( 1250-1300°C) as compared to the temperature (1370-1450°C) at the threshold.
Applicant further argues Kurata teaches placing electrodes that protrude from the side walls and Sorg teaches electrodes that protrude from the floor of the melting tank. Although electrodes are arranged different, both teaches employing electrode in the melting tank for the heating and melting of the molten glass, thus serving the same function. In fact, modifying Kurata with the electrodes of Sorg would provide for an improvement for the heating of the glass melt, as the distribution of the electrodes on the floor, and hence the heating, is more evenly distributed within the glass melt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741